PROST, Circuit Judge.
ORDER
Daniel P. Haskins moves for leave to file his opening brief three days out of time. We consider whether this appeal should be dismissed.
Haskins brief was originally due on July 16, 2002. Twenty-four days later, on August 9, 2002, Haskins moved for an extension of an unspecified amount of time to file his brief. Although the court could have dismissed Haskins’ appeal for failure to file a brief pursuant to Fed. Cir. R. 31(d), instead, the court ordered Haskins to file his brief within 14 days, stating that there would be “[n]o further extensions.”
When the court states “no further extensions,” it means it. Those words are not lightly or routinely added to orders. Has-kins did not file a brief within the explicit deadline set by the court and, therefore, his appeal must be dismissed. See Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.Cir.1989) (“failure to comply with this court’s rules, including the requirements for preparing and filing briefs, appendices and other papers, may result in dismissal of an appeal for failure to prosecute”).
Accordingly,
IT IS ORDERED THAT:
(1) Haskins’ motion for leave to file his opening brief out of time is denied.
(2) Haskins’ appeal is dismissed for failure to file a brief.
(3) Each side shall bear its own costs.